08/03/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0037



                                    No. DA 20-0037


STATE OF MONTANA,

                Plaintiff and Appellee,
         v.

DALE STEVEN MARTELL,

                Defendant and Appellant.

                                          ORDER


         Upon consideration of Appellee’s motion for a 21-day extension of time, and

good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including August 31, 2021 within which to prepare, serve, and file its response

brief.




MPD                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             August 3 2021